Citation Nr: 1704731	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-30 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1962 to November 1965, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2016; a transcript of the hearing is associated with the record.  

In May 2016, the Veteran submitted additional evidence along with a waiver for initial RO review.  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In order to ensure that all potential psychiatric disorders are addressed, the Board has recharacterized the claim for service connection for PTSD as service connection for a psychiatric disorder, to include PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran served in the Republic of Vietnam, and the RO has conceded that he was exposed to hostile military activity.  See October 2010 rating decision.  In addition, VA treatment records reflect a diagnosis of, and treatment for, PTSD.  See, e.g., December 2008 treatment record.  The critical element in this case is whether there is medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
The Veteran was afforded a VA PTSD examination in October 2010.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and diagnosed the Veteran with anxiety disorder, not otherwise specified.  The examiner opined that the Veteran's PTSD was not caused by or a result of fear of hostile military or terrorist activity.  

The Veteran was also afforded a VA mental disorders examination in January 2014.  The examination related solely to the Veteran's claim for service connection for a sleeping disorder.  The examiner stated that without being able to rule out other general mental conditions, a diagnosis of unspecified mental disorder was offered to indicate the presence of symptoms characteristic of a mental disorder, such as disrupted sleep.  

Based on the evidence of record, the Board finds that this matter must be remanded for another VA examination.  To the extent the October 2010 VA examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, in evaluating psychiatric disorder, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the America Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4.125(a).  In addition, while the October 2010 VA examiner found the Veteran did not have PTSD, such is reflected throughout the VA treatment records and the RO conceded the occurrence of a combat stressor by virtue of the Veteran's service in Vietnam in its October 2010 rating decision.  Therefore, this matter must be remanded, in part, for a new VA examination to address the etiology of his variously diagnosed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA treatment records dated from July 2012 to the present, and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  

(b) As to each psychiatric disorder found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service or is otherwise related to service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

3. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




